PER CURIAM.
This appeal is from a final judgment entered in an action brought by Harris Travel Service, Inc. which enjoins the principal defendant, Gene Harris Travel Service, Inc.,1 from utilizing the word “Harris” as part of defendant’s trade name in connection with any travel related services. The court’s finding, that the name similarities caused customer confusion which could harm plaintiff’s business and reputation, is supported by competent substantial evidence. See Pure Foods, Inc. v. Minute Maid Corp., 214 F.2d 792 (5th Cir.) (defendant’s use of words “Minute Made” caused confusion and mistake on part of purchaser as to origin of defendant’s product), cert. denied, 348 U.S. 888, 75 S.Ct. 208, 99 L.Ed. 697 (1954). See also Crown Central Petroleum Corp. v. Standard Oil Co., 135 So.2d 26 (Fla. 1st DCA 1961) (competitor’s use of a similar mark may be abrogated if it is likely, when applied to the goods in *20question, to cause confusion or mistake), cert. denied, 142 So.2d 731 (Fla.1962).
We do not reach the issue of plaintiffs entitlement to fees under chapter 501, Florida Statutes (1983) since the issue was not decided by the trial court.
Affirmed.

. Named as codefendants were Southern Bell Telephone and Telegraph Company and Bell South Advertising and Publishing Corporation.